 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   CARL E. JONES, et al.,                  Case No. EDCV 17-1650-GW(KKx)

12                      Plaintiffs,

13         v.                                  ORDER TO DISMISS WITH
                                               PREJUDICE
14   CITY OF RIALTO, et al.,
15                      Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
           IT IS SO ORDERED.
21

22 Dated: October 12, 2018

23
                                           _________________________________
24                                         HONORABLE GEORGE H. WU
25                                         UNITED STATES DISTRICT JUDGE
26

27

28
